Citation Nr: 1528910	
Decision Date: 07/06/15    Archive Date: 07/15/15

DOCKET NO.  06-12 983	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for degenerative disc disease and degenerative joint disease of the lumbar spine, to include as secondary to osteoporosis.
 
2.  Entitlement to an initial compensable rating for osteoporosis, to include on an extra-schedular basis pursuant to 38 C.F.R. § 3.321.
 
3.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disability, to include pursuant to 38 C.F.R. § 4.16(b). 


REPRESENTATION

Appellant represented by:	The American Legion




ATTORNEY FOR THE BOARD

J. W. Kim, Counsel


INTRODUCTION

The Veteran served on active duty from September 1973 to May 1975.

This appeal to the Board of Veterans' Appeals (Board) arose from an October 2005 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  

In a May 2010 decision, the Board denied the claim for service connection for degenerative disc disease and degenerative joint disease of the lumbar spine, to include as secondary to service-connected osteoporosis, and remanded the claims for an initial compensable rating for osteoporosis and TDIU.  The Veteran appealed that Board decision to the United States Court of Appeals for Veterans Claims.  Pursuant to a joint motion for remand, in an April 2011 Order, the Court remanded that portion of that Board decision that denied the claim for service connection for a lumbar spine disability for readjudication in accordance with the joint motion.  In February 2012, the Board remanded all claims for further development.

In August 2011 correspondence, the Veteran raised the issues of entitlement to service connection depression, anxiety, nervousness, irritability, tachycardia, sleep problems, fatigue, memory loss, difficulty concentrating, fibromyalgia, constipation, dizziness, and weight gain, all as secondary to service-connected hysterectomy.  As those claims have not been adjudicated by the Agency of Original Jurisdiction (AOJ), the Board does not have jurisdiction over those issues, and they are again referred to the AOJ for appropriate action.  




REMAND

In the prior remand, the Board requested that additional service and private medical records be obtained and that the Veteran be provided a VA examinations to obtain an opinion on whether her lumbar spine disability was related to service or service-connected osteoporosis or total abdominal hysterectomy with left oophorectomy and right salpingo-oophorectomy, and ascertain the impact of her service-connected disabilities on her ability to obtain or retain substantially gainful employment.

Additional service and private medical records were obtained.  The Veteran was notified that medical records from Dr. Treas have not been received.  The Veteran replied that those records would not be relevant to her right knee claim.  As the Veteran's reply indicates her erroneous impression that the records were being requested for a disability not on appeal, she should be properly notified and given another opportunity to obtain those records herself and submit them to VA.

The Veteran was provided a VA examination in April 2013.  The examiner provided diagnoses of lumbar degenerative disc disease and stenosis.  The examiner opined that the Veteran's osteoarthritis of the lumbar spine was not secondary to osteoporosis  as the findings on examination and radiologically were consistent with primary progressive osteoarthritis as the primary culprit, and there was no evidence of osteopenic fractures.  

While the Board appreciates the examiner's opinion, it is incomplete as the examiner did not provide an opinion on whether the lumbar spine disability had its onset in or is related to active service, or whether the lumbar spine disability has been aggravated by the osteoporosis.  The examiner also did not provide an opinion on whether the Veteran's lumbar spine disability was caused or aggravated by the service-connected total abdominal hysterectomy with left oophorectomy and right salpingo-oophorectomy.  Thus, the Veteran's claims file should be returned to the examiner for an addendum that addresses the above, in compliance with the prior remand.  Stegall v. West, 11 Vet. App. 268 (1998).

Among the additional service medical records obtained is a January 1974 report of chest x-rays showing wedging of two midthoracic vertebral bodies that were interpreted as being likely old but required correlation with the Veteran's history.  The examiner should specifically consider that report in providing an opinion on whether the Veteran's lumbar spine disability had its onset in service.

Prior to requesting the addendum, any outstanding VA medical records should be obtained.  The record contains VA treatment notes through January 2015.  Thus, any treatment records since that time should be obtained.

With respect to the claim for an initial compensable rating for osteoporosis, that disability is rated on limitation of motion of affected parts.  As the remand of the above claim could affect the rating of osteoporosis, the Board finds that the claims are inextricably intertwined and a Board decision on the initial rating claim for osteoporosis at this time would be premature.  Parker v. Brown, 7 Vet. App. 116 (1994); Harris v. Derwinski, 1 Vet. App. 180 (1991).  As the above claims are inextricably intertwined with the claim for a TDIU, a Board decision on the TDIU claim at this time would also be premature.  Parker v. Brown, 7 Vet. App. 116 (1994); Harris v. Derwinski, 1 Vet. App. 180 (1991).

Accordingly, the case is REMANDED for the following actions:

1.  Obtain any VA treatment records since January 2015.

2.  Send the Veteran a letter notifying her that the records from Dr. Treas were previously identified by her as being relevant to the claim for service connection for the lumbar spine disability, that Dr. Treas has not replied to two requests for records, and that she should obtain those records herself and submit them to VA.

3.  Then, arrange for the Veteran's claims file to be reviewed by the examiner who conducted the April 2013 VA examination for an addendum.  The examiner should consider the service medical records showing a back injury in January 1974 and February 1975, to include the January 1974 x-rays showing wedging of two midthoracic vertebral bodies; post-service treatment records; medical literature submitted by the Veteran regarding menopause, to include surgically-induced menopause, and bone loss; and the Veteran's lay statements regarding the history and chronicity of symptomatology.  The examiner should provide a complete rationale for all conclusions.  Specifically, the examiner should address the following.

(a) The examiner should provide an opinion on whether it is at least as likely as not (50 percent or greater probability) that degenerative disc disease or degenerative joint disease of the lumbar spine had its onset during service, or within one year following separation from service, or are otherwise medically related to service.

(b) The examiner should provide an opinion on whether it is at least as likely as not (50 percent or greater probability) that degenerative disc disease or degenerative joint disease of the lumbar spine was caused or aggravated (permanently worsened beyond the natural progression) by the service-connected total abdominal hysterectomy with left oophorectomy and right salpingo-oophorectomy.  

(c) The examiner should provide an opinion on whether it is at least as likely as not (50 percent or greater probability) that degenerative disc disease or degenerative joint disease of the lumbar spine were caused or aggravated (permanently worsened beyond the natural progression) by service-connected osteoporosis.

4.  Then, readjudicate the claims.  If any decision remains adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

